Case 1:16-cv-03311-ELH Document 125-13 Filed 11/25/20 Page 1 of 8




                      EXHIBIT 13
Case 1:16-cv-03311-ELH Document 125-13 Filed 11/25/20 Page 2 of 8
Case 1:16-cv-03311-ELH Document 125-13 Filed 11/25/20 Page 3 of 8
Case 1:16-cv-03311-ELH Document 125-13 Filed 11/25/20 Page 4 of 8
Case 1:16-cv-03311-ELH Document 125-13 Filed 11/25/20 Page 5 of 8
Case 1:16-cv-03311-ELH Document 125-13 Filed 11/25/20 Page 6 of 8
Case 1:16-cv-03311-ELH Document 125-13 Filed 11/25/20 Page 7 of 8
Case 1:16-cv-03311-ELH Document 125-13 Filed 11/25/20 Page 8 of 8
